Citation Nr: 9914972	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for bronchitis with a 
history of cerebrospinal fluid rhinorrhea, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, denying the benefit sought.

In a VA Form 9 dated in July 1998, the veteran requested a 
hearing before a member of the Board.  Through his 
representative in September 1998, the veteran canceled his 
hearing request due to deteriorating condition.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran's bronchitis, described as chronic obstructive 
pulmonary disease (COPD), is manifested primarily by 
subjective complaints of shortness of breath and wheezing.  
Objective findings in September 1998 included decreased 
bilateral breath sounds, few crackles, and upper rhonchi; 
the chest x-ray was clear without acute process. 

2. The veteran's cerebrospinal fluid rhinorrhea is manifested 
by subjective complaints of constant nasal discharge.  The 
objective evidence reflects no nasal discharge and no 
cerebrospinal leakage.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchitis, with a history of cerebrospinal fluid rhinorrhea, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6600 (1996); and as amended by 61 Fed. 
Reg. 46720 (Sept. 5, 1996); 38 C.F.R. § 4.97, DCs 6600, 6604 
(1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that since his discharge from the army, 
his breathing has been heavy and labored and that time has 
worsened his condition.  He asserts that he can no longer 
walk without becoming completely out of breath.  Simple tasks 
are now labor intensive and he must rely on his wife for 
everything. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other clinical evidence of 
record pertaining to the veteran's service-connected 
bronchitis with a history of cerebrospinal fluid rhinorrhea 
and finds that the current evidence of record is adequate for 
rating purposes. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  It is the intent of the VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, to recognize 
disabilities of the respiratory system.  38 C.F.R. § 4.97 
(1998).  

Under the VA's Schedule for Rating Disabilities, when there 
is a question of which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. §§ 4.7, 4.21 (1998).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (1998); 
Francisco v. Brown, 7 Vet. App. 55 (1996).  To appropriately 
evaluate this claim, the Board found that a brief review of 
the medical history prior to the June 1996 claim was 
required.  Schafrath, supra.  

Briefly, service connection was established for bronchitis 
with a history of cerebrospinal fluid rhinorrhea due to 
mustard gas exposure by a December 1992 rating decision, and 
assigned a 30 percent disability evaluation.  The primary 
basis for the grant was that current pulmonary specialist 
examinations reflected that the bronchitis was moderately 
severe in nature and current evidence of the rhinorrhea was 
not in existence.

At the outset, the Board notes that a January 1993 statement 
from Dr. Merritt of the Jones Clinic reflects that it was 
possible that the veteran's exposure to mustard gas caused 
damage to his nose and sinuses which could have subsequently 
produced a later leak of cerebrospinal fluid through the 
nose.  It was his opinion that it was possible that the 
veteran's medical condition, cerebrospinal fluid rhinorrhea, 
was related to his exposure to mustard gas.  VA Medical 
Center records dated in January 1996 and March 1996 reflect a 
suspected cerebrospinal fluid leak.  A June 1996 entry 
reflects that cisternography was done to detect a 
cerebrospinal fluid leak.  The test results reflect that 
there was no evidence of a leak.  A July 1996 notation from 
Dr. Nielson reflects that the nasal secretions were unlikely 
to be cerebrospinal fluid (although all tests were not 
possible).  Thereafter, an April 1997 VA examination reflects 
that the veteran did not use any Kleenex during the 
examination to control rhinorrhea and that the examiner 
contacted Dr. Nielson who reported that there was no present 
evidence of cerebrospinal rhinorrhea.  Therefore, the Board 
concludes that the veteran's history of cerebrospinal fluid 
rhinorrhea presents no additional disability and that the 
predominant feature of the service-connected disability is 
bronchitis.

In the present case, the veteran's service connected 
bronchitis, described as chronic obstructive pulmonary 
disease (COPD), with cerebrospinal fluid rhinorrhea is rated 
in accordance with diseases of the respiratory system.  38 
C.F.R. § 4.97, DC 6600.  The Board notes that since the RO's 
December 1992 determination, the VA has amended the criteria 
for rating the diseases of the trachea and bronchi, including 
bronchitis.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to a 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOGCPREC 69-90 
(55 Fed. Reg. 43254 (1990)).  Thus, the veteran's claim for 
an increased rating for bronchitis should be evaluated under 
both the old and the new rating criteria to determine which 
version is most favorable to the veteran. 

In that regard, the old rating criteria for diagnostic code 
6600 (chronic bronchitis) of the Rating Schedule provides for 
the assignment of a 30 percent disability evaluation for 
moderately severe chronic bronchitis with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  A 60 percent 
evaluation is warranted for severe chronic bronchitis, with 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment.  

The amended rating criteria for diagnostic code 6600 and 6604 
(COPD) of the Schedule provide for the assignment of 
disability evaluations for diseases of the trachea and 
bronchi, specifically, chronic bronchitis and COPD, as 
substantiated by pulmonary function tests.  To warrant a 60 
percent disability evaluation under diagnostic code 6600, the 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The current 30 percent evaluation 
is warranted for FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted.  

On review of the current evidence, VA treatment records dated 
for the period of January 1995 to June 1996 reflect that the 
veteran's chest was clear to percussion and auscultation.  A 
June 1996 VA medical center discharge summary reflects, in 
pertinent part, that the veteran was 79 years old and a 
secondary diagnosis of history of chronic obstructive 
pulmonary disease.  Neurosurgery notes dated for the period 
of July 1996 to August 1996 reflect no entry referable to 
bronchitis.  A chest x-ray dated in August 1996 reflects that 
the veteran had a non-acute chest with a transvenous 
pacemaker in place.  An early September 1996 entry reflects 
that the veteran complained of pleuritic upper anterior chest 
pain with cough from chronic sinusitis.  On physical 
examination, the lungs were clear.  The assessment was 
pleuritic chest pain.  Treatment records dated in December 
1996 reflect that pneumonia was diagnosed by chest x-ray in a 
local emergency [room] with marked bronchospasm, and that the 
veteran was started on albuterol, atrovent and a steroid 
taper.  On examination of the chest, there were moderate 
diffuse expiratory wheezes.  A January 1997 entry reflects 
that the veteran had pneumonia in January 1997, a history of 
wheezing, and a history of using inhalers and prednisone.  On 
examination, there were minimal expiratory wheezes in the 
chest.  

The April 1997 VA examination reflects that the veteran was 
first diagnosed with bronchitis in 1958 or 1959, and that the 
condition was manifested by shortness of breath and cough.  
On auscultation of the chest, there were expiratory musical 
rales anteriorly and posteriorly, bilaterally.  The veteran 
was able to walk about one and 1/2 blocks but needed to stop 
three or four times due to shortness of breath.  He was 
perhaps able to walk up one flight of stairs by resting 
several times.  The veteran coughed frequently.  According to 
the wife, the sputum was sometimes yellow, sometimes clear 
and occasionally there was a small amount of blood.  The 
cough occurred mostly during the daytime.  The cough has been 
present for many years.  The veteran's wife reported that he 
turns blue about the face when coughing.  On examination, the 
observer noted that the veteran was brought to the clinic in 
a wheelchair which he uses on appointments and shopping 
excursions.  He engaged in virtually no physical activity 
save vacuuming and washing dishes at home.  He did not drive 
an automobile.  The wife reported that he used a cane when 
walking about at home.  The medications on hand were not 
specific for bronchitis.  The diagnoses included chronic 
bronchitis, cerebrospinal fluid rhinorrhea not found, and 
abnormal pulmonary function tests.

Pulmonary function tests conducted in April 1997 reflect that 
on spirometry there was moderate airflow obstruction and a 
significant bronchodilator response.  Lung volumes: mild air 
trapping.  Since previous pulmonary function tests in March 
1992, the FVC has gone from 3.01 to 2.84 (86 percent), the 
FEV-1 has gone from 1.74 to 1.41 (62 percent), the FEV-1/FVC 
was 72 percent, the TLC has gone from 6.06 to 4.95 (89 
percent), and DLCO has gone from 25.4 to 19.4 (corrected 96 
percent).  (Another report dated the same date reflects 
normal lung volume).  A chest x-ray performed during that 
same examination reflects that there was no detectable acute 
process or significant change from January 1997 (just after 
bout with pneumonia).  

In pertinent part, Boise VA treatment reports for the period 
of February 1998 to September 1998 reflect COPD, that the 
veteran was wheezing sometimes, and using inhalers 
periodically, and that the veteran was using CPAP regularly.  
On examination, the oropharynx was without edema or lesion, 
that there was no nasal discharge, and the lungs had mild 
crackles at the bilateral bases.  The assessment reflects 
generally stable, although multiple problems, and a long 
history of shortness of breath and some wheezing.  A 
September 1998 emergency [room] note reflects altered 
respiratory status, increased cough, and that the veteran was 
on antibiotics.  The examination of the lungs reflected 
decreased bilateral breath sounds, few crackles, and upper 
rhonchi.  The chest x-ray was clear without acute process.

While the record demonstrates that the veteran has a history 
of bronchitis, described as COPD, and a history of 
cerebrospinal fluid rhinorrhea, the medical evidence of 
record is not clinically characteristic of worsening symptoms 
due to bronchitis with a history of cerebrospinal fluid 
rhinorrhea as evidenced by chest x-rays, cisternography, or 
pulmonary function tests.  Pulmonary function tests conducted 
in April 1997 reflect that on spirometry there was a moderate 
airflow obstruction and a significant bronchodilator 
response.  The lung volumes revealed mild air trapping.  The 
pre-treatment pulmonary function test results reflect: the 
FVC was 86 percent; the FEV-1 was 62 percent; the TLC was 89 
percent; the DLCO was corrected to 96 percent; and the FEV-
1/FVC of record was 50 (72 percent).  A subsequent report 
dated for the same time period reflects normal lung volume.  
A chest x-ray performed during that same examination reflects 
that there was no detectable acute process or significant 
change from January 1997 (just after the veteran's 
pneumonia).  The April 1997 VA examination reflects that the 
veteran was able to walk about one and 1/2 blocks but needed to 
stop three or four times due to shortness of breath, and that 
he coughed frequently.  The cough occurred mostly during the 
daytime and has been present for many years.  He was perhaps 
able to walk up one flight of stairs by resting several 
times.  The most recent assessment of record dated in 
September 1998 reflects that the veteran was evaluated in the 
emergency room for altered respiratory status, increased 
cough, and decreased bilateral breath sounds, few crackles, 
and upper rhonchi.  The chest x-ray was clear without acute 
process.  The Board also observes that the veteran uses a 
CPAP machine at bedtime for sleep apnea.  

The Board acknowledges that the evidence of record reflects 
that the veteran's service connected bronchitis with 
cerebrospinal fluid rhinorrhea warrants a 30 percent 
evaluation under both the old and new rating criteria.  In 
regards to which of the diagnostic criteria (old or amended) 
is most favorable to the veteran, the Board concludes that 
the old diagnostic criteria is more descriptive of the 
symptoms related to the veteran's disability.  
Notwithstanding the fact that the veteran's pulmonary 
function tests warrant the current 30 percent rating based 
solely on the FEV-1, the Board finds that the veteran's 
chronic bronchitis described as COPD is best characterized as 
moderately severe chronic bronchitis with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest 
with beginning chronic airway obstruction based on the April 
1997 VA examination and the September 1998 VA medical record 
entry.  

With respect to an increased rating under the old rating 
criteria, the veteran's chronic bronchitis characterized as 
COPD is not manifested by severe bronchitis, with severe 
cough and dyspnea on slight exertion and pulmonary function 
tests indicative of severe ventilatory impairment to warrant 
a 60 percent disability rating.  38 C.F.R. § 4.97, DC 6600 
(1996).  Similarly, the pulmonary function tests in April 
1997 do not reflect FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) to warrant a 60 
percent disability rating under the amended criteria.  38 
C.F.R. § 4.97, DC 6600, 6604 (1998).  The veteran's lung 
status is more consistent with the current 30 percent 
evaluation as seen on the April 1997 VA examination together 
with the September 1998 evaluation which demonstrate 
moderately severe chronic bronchitis.  Specifically, the 
evidence of record does not show that the degree of 
impairment resulting from the service-connected bronchitis 
more nearly approximates the criteria required for the next 
higher evaluation.  38 C.F.R. § 4.7 (1998).  Furthermore, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt doctrine pursuant to 38 C.F.R. § 4.3 
(1998).

In view of the foregoing, an increased rating is not 
warranted for bronchitis with a history of cerebrospinal 
fluid rhinorrhea under either the old or amended diagnostic 
criteria.  


ORDER

An increased evaluation in excess of 30 percent for 
bronchitis, with a history of cerebrospinal fluid rhinorrhea, 
is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

